Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-17 are objected to because of the following informalities: 
Re Claim 2, claim 2 line 6, recites “the purality”, the examiner believes it is a typo.
Re Claim 10, claim 10 line 6, recites “the purality”, the examiner believes it is a typo.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11129095. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in patent 11129095 anticipated the claims in the instant application.

Instant application
Patent 11129095
2. A system for controlling power to a cell tower, the system comprising: a plurality of tower top equipment units, each of the tower top equipment units having a remote radio head and a voltage sensor; a plurality of power supply units each coupled to a tower top equipment unit via a power cable; and a controller coupled to the voltage sensor of each radio head and the plurality of power supply units, wherein the controller is configured to, (1) receive voltage data from each voltage sensor, (2) prefilter the voltage data received from each voltage sensor, (3) compare the voltage data from each voltage sensor with a setpoint voltage, (4) issue a command voltage to each of the plurality of power supply units when the voltage data differs from the setpoint voltage, wherein the command voltage restores each of the plurality of power supply units to the setpoint value, and (5) store the command voltage.
1. A system for controlling power to a cell tower, comprising: a plurality of tower top equipment units, each of the tower top equipment units having a remote radio head and a corresponding voltage sensor; a plurality of power supply units; and a controller coupled to the voltage sensors and a plurality of power supply units, wherein the controller is configured to receive a plurality of voltage samples from each of a plurality of voltage sensors, the voltage samples corresponding to power provided by each of the power supply units to a corresponding remote radio head, pre-filter each voltage sample, and issue a voltage command to each of the power supply units, wherein each voltage command corresponds to a pre-filtered voltage sample wherein the controller is configured to perform a discovery scan between each of the power supply units and the tower top equipment units, the discovery scan comprising the steps of: commanding a first power supply unit to generate a first test voltage; receiving a first plurality of voltage samples from the plurality of voltage sensors; commanding the first power supply unit to generate a second test voltage; receiving a second plurality of voltage samples from the plurality of voltage sensors; identifying a first tower top equipment unit by identifying a responsive voltage sensor that responds to the first test voltage in the first plurality of voltage samples, and responds to the second test voltage in the second plurality of voltage samples; and storing an identifier corresponding to the first power supply unit and an identifier corresponding to a first remote radio head.
3. The system of claim 2, further comprising at least one voltage sensor positioned along the power cable at a position between the tower top equipment unit and one or the plurality of power supply units.
8. The system of claim 1, wherein each of the power supply units is coupled to a respective tower top equipment unit by a power cable, and further comprises: an inductively coupled sensor coupled to its respective power cable; the controller coupled to the plurality of power supply units and its corresponding inductively coupled sensor, the controller having a processor and a non-volatile machine readable memory encoded with instructions for operating in a test mode and an operation mode, wherein the test mode includes setting a series of voltages at each of the plurality of power supply units, measuring a resulting current with a corresponding inductively coupled sensor and calculating a VI factor corresponding to each voltage and the resulting current, and wherein the operation mode includes setting each of the power supply units to a control voltage in response to a sensed current, wherein the control voltage is a function of the sensed current and a respective VI factor.
4. The system of claim 3, wherein the position is at a top of the power cable, proximate to the tower top equipment.
13. The system of claim 12, wherein the inductively coupled sensor is coupled to its respective power cable at a top of the power cable, proximate to the tower top equipment.
5. The system of claim 3, wherein the controller is coupled to the plurality of power supply units and the at least one voltage sensor positioned along the power cable.
8. The system of claim 1, wherein each of the power supply units is coupled to a respective tower top equipment unit by a power cable, and further comprises: an inductively coupled sensor coupled to its respective power cable; the controller coupled to the plurality of power supply units and its corresponding inductively coupled sensor, the controller having a processor and a non-volatile machine readable memory encoded with instructions for operating in a test mode and an operation mode, wherein the test mode includes setting a series of voltages at each of the plurality of power supply units, measuring a resulting current with a corresponding inductively coupled sensor and calculating a VI factor corresponding to each voltage and the resulting current, and wherein the operation mode includes setting each of the power supply units to a control voltage in response to a sensed current, wherein the control voltage is a function of the sensed current and a respective VI factor.
6. The system of claim 3, wherein the at least one voltage sensor positioned along the power cable comprises an inductive current sensor.
9. The system of claim 8, wherein the inductively coupled sensor comprises an inductive current sensor.
7. The system of claim 3, wherein the at least one voltage sensor positioned along the power cable comprises an inductive voltage sensor.
11. The system of claim 9, wherein the inductively coupled sensor comprises an inductive voltage sensor.
8. The system of claim 7, wherein the at least one voltage sensor positioned along the power cable comprises the inductive voltage sensor and an inductive current sensor.
12. The system of claim 11, wherein the inductively coupled sensor comprises the inductive current sensor and an inductive voltage sensor.
9. The system of claim 3, wherein the position is proximate to at least one of the plurality of power units.
8. The system of claim 1, wherein each of the power supply units is coupled to a respective tower top equipment unit by a power cable, and further comprises: an inductively coupled sensor coupled to its respective power cable; the controller coupled to the plurality of power supply units and its corresponding inductively coupled sensor, the controller having a processor and a non-volatile machine readable memory encoded with instructions for operating in a test mode and an operation mode, wherein the test mode includes setting a series of voltages at each of the plurality of power supply units, measuring a resulting current with a corresponding inductively coupled sensor and calculating a VI factor corresponding to each voltage and the resulting current, and wherein the operation mode includes setting each of the power supply units to a control voltage in response to a sensed current, wherein the control voltage is a function of the sensed current and a respective VI factor.
10. A system for controlling power to a cell tower, the system comprising: a plurality of tower top equipment units, each of the tower top equipment units having a remote radio head and a voltage sensor; a plurality of power supply units each coupled to a tower top equipment unit via a power cable; and a controller coupled to the voltage sensor of each radio head and the plurality of power supply units, wherein the controller is configured to, (1) receive voltage data from each voltage sensor, (2) prefilter the voltage data received from each voltage sensor, (3) compare the voltage data from each voltage sensor with a setpoint voltage, and (4) issue a command voltage to each of the plurality of power supply units when the voltage data differs from the setpoint voltage, wherein the command voltage restores each of the plurality of power supply units to the setpoint value.
1. A system for controlling power to a cell tower, comprising: a plurality of tower top equipment units, each of the tower top equipment units having a remote radio head and a corresponding voltage sensor; a plurality of power supply units; and a controller coupled to the voltage sensors and a plurality of power supply units, wherein the controller is configured to receive a plurality of voltage samples from each of a plurality of voltage sensors, the voltage samples corresponding to power provided by each of the power supply units to a corresponding remote radio head, pre-filter each voltage sample, and issue a voltage command to each of the power supply units, wherein each voltage command corresponds to a pre-filtered voltage sample wherein the controller is configured to perform a discovery scan between each of the power supply units and the tower top equipment units, the discovery scan comprising the steps of: commanding a first power supply unit to generate a first test voltage; receiving a first plurality of voltage samples from the plurality of voltage sensors; commanding the first power supply unit to generate a second test voltage; receiving a second plurality of voltage samples from the plurality of voltage sensors; identifying a first tower top equipment unit by identifying a responsive voltage sensor that responds to the first test voltage in the first plurality of voltage samples, and responds to the second test voltage in the second plurality of voltage samples; and storing an identifier corresponding to the first power supply unit and an identifier corresponding to a first remote radio head.
11. The system of claim 10, wherein the controller is further configured to store the command voltage.
1. A system for controlling power to a cell tower, comprising: a plurality of tower top equipment units, each of the tower top equipment units having a remote radio head and a corresponding voltage sensor; a plurality of power supply units; and a controller coupled to the voltage sensors and a plurality of power supply units, wherein the controller is configured to receive a plurality of voltage samples from each of a plurality of voltage sensors, the voltage samples corresponding to power provided by each of the power supply units to a corresponding remote radio head, pre-filter each voltage sample, and issue a voltage command to each of the power supply units, wherein each voltage command corresponds to a pre-filtered voltage sample wherein the controller is configured to perform a discovery scan between each of the power supply units and the tower top equipment units, the discovery scan comprising the steps of: commanding a first power supply unit to generate a first test voltage; receiving a first plurality of voltage samples from the plurality of voltage sensors; commanding the first power supply unit to generate a second test voltage; receiving a second plurality of voltage samples from the plurality of voltage sensors; identifying a first tower top equipment unit by identifying a responsive voltage sensor that responds to the first test voltage in the first plurality of voltage samples, and responds to the second test voltage in the second plurality of voltage samples; and storing an identifier corresponding to the first power supply unit and an identifier corresponding to a first remote radio head.
12. The system of claim 10, further comprising at least one voltage sensor positioned along the power cable at a position between the tower top equipment unit and one or the plurality of power supply units.
8. The system of claim 1, wherein each of the power supply units is coupled to a respective tower top equipment unit by a power cable, and further comprises: an inductively coupled sensor coupled to its respective power cable; the controller coupled to the plurality of power supply units and its corresponding inductively coupled sensor, the controller having a processor and a non-volatile machine readable memory encoded with instructions for operating in a test mode and an operation mode, wherein the test mode includes setting a series of voltages at each of the plurality of power supply units, measuring a resulting current with a corresponding inductively coupled sensor and calculating a VI factor corresponding to each voltage and the resulting current, and wherein the operation mode includes setting each of the power supply units to a control voltage in response to a sensed current, wherein the control voltage is a function of the sensed current and a respective VI factor.
13. The system of claim 12, wherein the position is at a top of the power cable, proximate to the tower top equipment.
13. The system of claim 12, wherein the inductively coupled sensor is coupled to its respective power cable at a top of the power cable, proximate to the tower top equipment.
14. The system of claim 12, wherein the controller is coupled to the plurality of power supply units and the at least one voltage sensor positioned along the power cable.
8. The system of claim 1, wherein each of the power supply units is coupled to a respective tower top equipment unit by a power cable, and further comprises: an inductively coupled sensor coupled to its respective power cable; the controller coupled to the plurality of power supply units and its corresponding inductively coupled sensor, the controller having a processor and a non-volatile machine readable memory encoded with instructions for operating in a test mode and an operation mode, wherein the test mode includes setting a series of voltages at each of the plurality of power supply units, measuring a resulting current with a corresponding inductively coupled sensor and calculating a VI factor corresponding to each voltage and the resulting current, and wherein the operation mode includes setting each of the power supply units to a control voltage in response to a sensed current, wherein the control voltage is a function of the sensed current and a respective VI factor.
15. The system of claim 12, wherein the at least one voltage sensor positioned along the power cable comprises an inductive current sensor.
9. The system of claim 8, wherein the inductively coupled sensor comprises an inductive current sensor.
16. The system of claim 12, wherein the at least one voltage sensor positioned along the power cable comprises an inductive voltage sensor.
11. The system of claim 9, wherein the inductively coupled sensor comprises an inductive voltage sensor.
17. The system of claim 16, wherein the at least one voltage sensor positioned along the power cable comprises the inductive voltage sensor and an inductive current sensor.
12. The system of claim 11, wherein the inductively coupled sensor comprises the inductive current sensor and an inductive voltage sensor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 2018/0164355 A1) (Winkler herein after) in view of Al-Mufti et al. (US 2018/0337526 A1) (Al-Mufti herein after).

Re Claim 2, Winkler discloses a system for controlling power to a cell tower, the system comprising: 
a plurality of tower top equipment units (remote radio heads, 724, Figure 15, [0186]), each of the tower top equipment units having a remote radio head and a voltage sensor (RRH 24’, control module 50 with voltage meter 52, Figure 8, [0064]); 
a plurality of power supply units (1st power supply, 2nd power supply, Figure 8, [0065]) each coupled to a tower top equipment unit via a power cable (power cable 36, Figure 8, [0064]); and 
a controller coupled to the voltage sensor of each radio head and the plurality of power supply units (control module 50, Figure 8, [0064]), wherein the controller is configured to, 
receive voltage data from each voltage sensor (voltage meter supply the measured voltage to the controller, [0065]), 
 compare the voltage data from each voltage sensor with a setpoint voltage (The second power supply 28 may adjust the voltage of the DC power signal that it outputs in response to these communications in order to generally maintain the voltage of the DC power signal at the far end of power cable 36 at a desired and/or pre-selected level or range. Thus, in this embodiment, an active feedback loop may be used to maintain the voltage of the DC power signal at the far end of power cable 36 at the pre-selected level, [0065]), 
issue a command voltage to each of the plurality of power supply units when the voltage data differs from the setpoint voltage, wherein the command voltage restores each of the plurality of power supply units to the setpoint value (The second power supply 28 may adjust the voltage of the DC power signal that it outputs in response to these communications in order to generally maintain the voltage of the DC power signal at the far end of power cable 36 at a desired and/or pre-selected level or range. Thus, in this embodiment, an active feedback loop may be used to maintain the voltage of the DC power signal at the far end of power cable 36 at the pre-selected level, [0065]);
and store the command voltage (data are stored in the control module and power supply during transmission and reception, [0065]).
Winkler discloses the claimed invention except prefilter the voltage data received from each voltage sensor.
However, Al-Mufti discloses method and apparatus for converting DC voltages at the top of a telecommunication tower comprising filter for removing unwanted signal ([0037]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Winkler, by making use of the technique taught by Al-Mufti, in order to improve the power control accuracy and efficiency.
Both references are within the same field of digital signal processing, and in particular of telecommunication system, the modification does not change a fundamental operating principle of Winkler, nor does Winkler teach away from the modification (Winkler merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the filter taught by Al-Mufti is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of controller configure to prefilter the voltage data received from each voltage sensor. 

Re Claim 3, the combined teachings disclose the system of claim 2, Winkler discloses further comprising at least one voltage sensor positioned along the power cable at a position between the tower top equipment unit and one or the plurality of power supply units (DC power signal voltage control module 50 that is co-located with the remote radio head 24′. The DC power signal voltage control module 50 may be located, for example, at or near the top of the tower 30. In an example embodiment, the DC power signal voltage control module 50 may include a voltage meter 52, a controller 54 and a communications module 56. The voltage meter 52 may be used to monitor the voltage of the DC power signal at the far end of the power cable 36 (i.e., at the top of the tower 30), [0064]).

Re Claim 4, the combined teachings disclose the system of claim 3, Winkler discloses wherein the position is at a top of the power cable, proximate to the tower top equipment (DC power signal voltage control module 50 that is co-located with the remote radio head 24′. The DC power signal voltage control module 50 may be located, for example, at or near the top of the tower 30. In an example embodiment, the DC power signal voltage control module 50 may include a voltage meter 52, a controller 54 and a communications module 56. The voltage meter 52 may be used to monitor the voltage of the DC power signal at the far end of the power cable 36 (i.e., at the top of the tower 30), [0064]).

Re Claim 5, the combined teachings disclose the system of claim 3, Winkler discloses wherein the controller is coupled to the plurality of power supply units and the at least one voltage sensor positioned along the power cable (DC power signal voltage control module 50 that is co-located with the remote radio head 24′. The DC power signal voltage control module 50 may be located, for example, at or near the top of the tower 30. In an example embodiment, the DC power signal voltage control module 50 may include a voltage meter 52, a controller 54 and a communications module 56. The voltage meter 52 may be used to monitor the voltage of the DC power signal at the far end of the power cable 36 (i.e., at the top of the tower 30), [0064]).

Re Claim 9, the combined teachings disclose the system of claim 3, Winkler discloses wherein the position is proximate to at least one of the plurality of power units (the programmable power supply 1627 further includes the voltage sensor 1670 coupled to the output 1656 and the external processing system 1665. The voltage sensor 1670 measures the voltage level at the output 1656 of the programmable power supply 1627. Such measurements are conveyed by the voltage sensor 1670 to the internal processing system 1665, [0072]).

Re Claim 10, Winkler discloses a system for controlling power to a cell tower, the system comprising: 
a plurality of tower top equipment units (remote radio heads, 724, Figure 15, [0186]), each of the tower top equipment units having a remote radio head and a voltage sensor (RRH 24’, control module 50 with voltage meter 52, Figure 8, [0064]); 
a plurality of power supply units (1st power supply, 2nd power supply, Figure 8, [0065]) each coupled to a tower top equipment unit via a power cable (power cable 36, Figure 8, [0064]); and 
a controller coupled to the voltage sensor of each radio head and the plurality of power supply units (control module 50, Figure 8, [0064]), wherein the controller is configured to, 
receive voltage data from each voltage sensor (voltage meter supply the measured voltage to the controller, [0065]), 
compare the voltage data from each voltage sensor with a setpoint voltage (The second power supply 28 may adjust the voltage of the DC power signal that it outputs in response to these communications in order to generally maintain the voltage of the DC power signal at the far end of power cable 36 at a desired and/or pre-selected level or range. Thus, in this embodiment, an active feedback loop may be used to maintain the voltage of the DC power signal at the far end of power cable 36 at the pre-selected level, [0065]), and 
issue a command voltage to each of the plurality of power supply units when the voltage data differs from the setpoint voltage, wherein the command voltage restores each of the plurality of power supply units to the setpoint value (The second power supply 28 may adjust the voltage of the DC power signal that it outputs in response to these communications in order to generally maintain the voltage of the DC power signal at the far end of power cable 36 at a desired and/or pre-selected level or range. Thus, in this embodiment, an active feedback loop may be used to maintain the voltage of the DC power signal at the far end of power cable 36 at the pre-selected level, [0065]).
Winkler discloses the claimed invention except prefilter the voltage data received from each voltage sensor.
However, Al-Mufti discloses method and apparatus for converting DC voltages at the top of a telecommunication tower comprising filter for removing unwanted signal ([0037]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Winkler, by making use of the technique taught by Al-Mufti, in order to improve the power control accuracy and efficiency.
Both references are within the same field of digital signal processing, and in particular of telecommunication system, the modification does not change a fundamental operating principle of Winkler, nor does Winkler teach away from the modification (Winkler merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the filter taught by Al-Mufti is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of controller configure to prefilter the voltage data received from each voltage sensor.

Re Claim 11, the combined teachings disclose the system of claim 10, Winkler discloses wherein the controller is further configured to store the command voltage (data are stored in the control module and power supply during transmission and reception, [0065]).

Re Claim 12, the combined teachings disclose the system of claim 10, Winkler discloses further comprising at least one voltage sensor positioned along the power cable at a position between the tower top equipment unit and one or the plurality of power supply units (DC power signal voltage control module 50 that is co-located with the remote radio head 24′. The DC power signal voltage control module 50 may be located, for example, at or near the top of the tower 30. In an example embodiment, the DC power signal voltage control module 50 may include a voltage meter 52, a controller 54 and a communications module 56. The voltage meter 52 may be used to monitor the voltage of the DC power signal at the far end of the power cable 36 (i.e., at the top of the tower 30), [0064]).

Re Claim 13, the combined teachings disclose the system of claim 12, Winkler discloses wherein the position is at a top of the power cable, proximate to the tower top equipment (DC power signal voltage control module 50 that is co-located with the remote radio head 24′. The DC power signal voltage control module 50 may be located, for example, at or near the top of the tower 30. In an example embodiment, the DC power signal voltage control module 50 may include a voltage meter 52, a controller 54 and a communications module 56. The voltage meter 52 may be used to monitor the voltage of the DC power signal at the far end of the power cable 36 (i.e., at the top of the tower 30), [0064]).

Re Claim 14, the combined teachings disclose the system of claim 12, Winkler discloses wherein the controller is coupled to the plurality of power supply units and the at least one voltage sensor positioned along the power cable (DC power signal voltage control module 50 that is co-located with the remote radio head 24′. The DC power signal voltage control module 50 may be located, for example, at or near the top of the tower 30. In an example embodiment, the DC power signal voltage control module 50 may include a voltage meter 52, a controller 54 and a communications module 56. The voltage meter 52 may be used to monitor the voltage of the DC power signal at the far end of the power cable 36 (i.e., at the top of the tower 30), [0064]).

Claim(s) 6-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 2018/0164355 A1) (Winkler herein after) and Al-Mufti et al. (US 2018/0337526 A1) (Al-Mufti herein after), further in view of Fakos et al. (US 2012/0203386 A1) (Fakos herein after).


Re Claim 6, the combined teachings disclose the system of claim 3, except explicitly teach wherein the at least one voltage sensor positioned along the power cable comprises an inductive current sensor.
However, Fakos discloses an energy management system wherein control module 4000 is an integrated solution comprising of: power measurement using metering integrated circuit (IC) 4100 using resistive or inductive current and voltage sensors ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize inductive sensor since it was known in the art that inductive sensor are well known component that could be used for voltage and current sensing. 

Re Claim 7, the combined teachings disclose the system of claim 3, except explicitly teach wherein the at least one voltage sensor positioned along the power cable comprises an inductive voltage sensor.
However, Fakos discloses an energy management system wherein control module 4000 is an integrated solution comprising of: power measurement using metering integrated circuit (IC) 4100 using resistive or inductive current and voltage sensors ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize inductive sensor since it was known in the art that inductive sensor are well known component that could be used for voltage and current sensing. 

Re Claim 8, the combined teachings disclose the system of claim 7, except explicitly teach wherein the at least one voltage sensor positioned along the power cable comprises the inductive voltage sensor and an inductive current sensor.
However, Fakos discloses an energy management system wherein control module 4000 is an integrated solution comprising of: power measurement using metering integrated circuit (IC) 4100 using resistive or inductive current and voltage sensors ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize inductive sensor since it was known in the art that inductive sensor are well known component that could be used for voltage and current sensing. 

Re Claim 15, the combined teachings disclose the system of claim 12, except explicitly teach wherein the at least one voltage sensor positioned along the power cable comprises an inductive current sensor.
However, Fakos discloses an energy management system wherein control module 4000 is an integrated solution comprising of: power measurement using metering integrated circuit (IC) 4100 using resistive or inductive current and voltage sensors ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize inductive sensor since it was known in the art that inductive sensor are well known component that could be used for voltage and current sensing. 

Re Claim 16, the combined teachings disclose the system of claim 12, except explicitly teach wherein the at least one voltage sensor positioned along the power cable comprises an inductive voltage sensor.
However, Fakos discloses an energy management system wherein control module 4000 is an integrated solution comprising of: power measurement using metering integrated circuit (IC) 4100 using resistive or inductive current and voltage sensors ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize inductive sensor since it was known in the art that inductive sensor are well known component that could be used for voltage and current sensing. 

Re Claim 17, the combined teachings disclose the system of claim 16, except explicitly teach wherein the at least one voltage sensor positioned along the power cable comprises the inductive voltage sensor and an inductive current sensor.
However, Fakos discloses an energy management system wherein control module 4000 is an integrated solution comprising of: power measurement using metering integrated circuit (IC) 4100 using resistive or inductive current and voltage sensors ([0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize inductive sensor since it was known in the art that inductive sensor are well known component that could be used for voltage and current sensing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631